 L & M RADIATOR, INC. 141L & M Radiator, Inc. and Ruby Carter and Jackie forth in the said recommended Order,4except thatJohnson. Cases 18-CA-6621-1 and 18-CA- the attached notice is substituted for that of the6621-2 Administrative Law Judge.October 30, 1981 MEMBER JENKINS, concurring in part:DECISION AND ORDER I would not rely on Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980). The Ad-BY MEMBERS FANNING, JENKINS, AND ministrative Law Judge correctly found that Re-ZIMMERMAN spondent's alleged lawful reasons for the dischargesOn March 31, 1981, Administrative Law Judge were "false" and "pretext." Thus, there was noRichard L. Denison issued the attached Decision in genuine lawful motive in existence here; only thethis proceeding. Thereafter, Respondent filed ex- unlawful one was genuine. Wright Line was direct-ceptions and a supporting brief, ed only at resolving the causation issue when aPursuant to the provisions of Section 3(b) of the genuine lawful cause or purpose exists along with aNational Labor Relations Act, as amended, the Na- genuine unlawful cause. To use Wright Line wheretional Labor Relations Board has delegated its au- only the unlawful cause is genuine is to engage in athority in this proceeding to a three-member panel. sham analysis which can have only one outcome;The Board has considered the record and the at- and such sham application eventually stultifies thetached Decision in light of the exceptions and brief analysis and its effectiveness in treating the realand has decided to affirm the rulings, findings,' and problem to which it was directed.conclusions2of the Administrative Law Judge and I Contrary to our concurring colleague, we do not agree that referenceto adopt his recommended Order.3 to Wright Line, a Division of Wright Line. Inc., 251 NLRB 1083 (1980), inthe present situation results in a "sham analysis." We adhere to our hold-ORDER ing in Castle Instant Maintenance/Maid. Inc., 256 NLRB 130, fn. 1 (1981).There we stated that we saw no need to comment on an administrativePursuant to Section 10(c) of the National Labor law judge's resort to a Wright Line-type analysis if the correct result wasRelations Act, as amended, the National Labor Re- reached. Our statement in Castle Instant Maintenance is equally applicableRelations Act, as amended, the National Labor Re- to the present situation.lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and APPENDIXhereby orders that the Respondent, L & M Radia-tor, Inc., Hibbing, Minnesota, its officers, agents, NOTICE To EMPLOYEESsuccessors, and assigns, shall take the action set POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDRespondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to An Agency of the United States Governmentoverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con- After a hearing at which all sides had an pprt-vinces us that the resolutions are incorrect. Standard Dry Wall Products, After a hearing at which all sides had an opportu-Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have nity to present evidence and state their positions,carefully examined the record and find no basis for reversing his findings. the National Labor Relations Board found that weIn accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpay have violated the National Labor Relations Act, asdue based on the formula set forth therein, amended, and has ordered us to post this notice.I Respondent has also excepted to the Administrative law Judge'sremedy and Order directing that the employees in question be offered im- WE WILL NOT lay off, punish, or otherwisemediate and full reinstatement with backpay. computed in accordancewith traditional Board formulas. Any contentions that Respondent mayraise concerning the interim earnings of the affected employees or wheth- Carter, Sandra Roberts, or any other employ-er reinstatement to their former jobs has indeed been offered to them are ee, because they have engaged in protectedproperly matters for the compliance stage of these proceedings.In concluding that Respondent discharged employee Sandra Roberts concerted activities for their mutual aid orunlawfully, we find it unnecessary to rely on the fact that her attendance protection.record was placed in evidence. WE WILL NOT threaten our employees thatI Respondent has requested oral argument. This request is hereby WE WILL NOT threaten our employees thatdenied as the record, the exceptions, and the briefs adequately present the they will not be recalled to employment fromissues and the positions of the parties. layoff because they engaged in protected con-We deny Respondent's motion to remand this proceeding to the Ad- t e o n-ministrative Law Judge and to reopen the record to receive allegedly certed activities with other employees for theirsuppressed evidence. The additional evidence was neither newly discov- mutual aid or protection.ered nor unavailable at the time of the hearing. Additionally, we find that WE WILL NOT in any like or related mannerthe proffered evidence, even if accepted, would not affect the resultreached herein. Nor does the fact that Respondent, who was not repre- interfere with, restrain, or coerce employees insented by an attorney at the hearing, engaged the services of an attorney the exercise of their rights to self-organization,subsequent to the issuance of the Administrative Law Judge's Decision to form, join, or assist labor organizations, tomerit granting Respondent's request. See James Innaco, d/b/a Skyline to form, oln, or assist labor organizations, toTransport, 228 NLRB 352 (1977). bargain collectively through representatives of259 NLRB No. 20 142 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir own choosing, and to engage in other month period ending December 31, Respondent, in theprotected concerted activities for the purpose course and conduct of its business operations, sold andof collective bargaining or other mutual aid or shipped from its Hibbing, Minnesota, facility products,protection, or to refrain from any and all such goods, and materials valued in excess of $50,000 directlyactivities, except to the extent that such right to points outside the State of Minnesota. During themay be affected by an agreement requiring same period of time Respondent purchased and receivedat its Hibbing, Minnesota, facility products, goods, andmembership in a labor organization as a condi- materials valued in excess of $50,000 directly from pointstion of employment, as authorized in Section outside the State of Minnesota. The answer admits, and I8(a)(3) of the Act, as amended. find, that Respondent is now, and has been at all timesWE WILL offer Jackie Johnson, Ruby material herein, an employer engaged in commerceCarter, and Sandra Roberts immediate and full within the meaning of Section 2(2), (6), and (7) of thereinstatement to their former positions or, if Act.such positions no longer exist, to substantiallyequivalent positions, without prejudice to their II. THE UNFAIR LABOR PRACTICESseniority or other rights and privileges, and A. Backgroundmake them whole for any loss of earnings, plusinterest, they may have suffered as a result of At its Hibbing, Minnesota, plant Respondent manufac-interest.s they' may have suffered as a resultof tures radiators for earth moving equipment, primarily forour discrimination against them. the mining industry, and also performs repair services forthat industry in the area of the Mesabi Iron Range, utiliz-L & M RADIATOR, INC. ing an hourly paid work force of approximately 50 to 60DECISION shop employees.Respondent's work force is not represented by anySTATEMENT OF THE CASE union. Newly hired employees are provided with a copyof Respondent's publication entitled "A Handbook ForRICHARD L. DENISON, Administrative Law Judge: Our Employees," signed by Company President AlexThis case was heard at Hibbing, Minnesota, on Novem- Chisholm, which sets forth Respondent's policies, workber 20 and 21, 1980, arising from charges in Cases 18- rules, and benefits. Page 23 of the handbook is entitledCA-6621-1 and 18-CA-6621-2 filed on March 27, 1980, "Suggestion Box" and states:and later amended, respectively, by Ruby Carter andJackie Johnson, individuals. The complaint issued May L & M Radiator, Inc. has a Suggestion Box for28, 1980, as amended, alleges that Respondent violated suggestions by employees.Section 8(a)(1) of the Act by laying off Jackie Johnson Each suggestion will be answered and the answeron October 23, 1979, and employees Ruby Carter and posted.Sandra Roberts on October 24, 1979, and thereafter If you have a gripe, don't complain to yourfailed and refused to recall these employees, because fellow worker. Come where you can get action!they engaged in protected concerted activities by pro- The doors of the supervisor's office are alwaystesting employees' working conditions.' It is also alleged open, along with management.that Respondent further violated Section 8(a)(l) of theAct on or about January 31, 1980, when Respondent's Page 24 of the handbook is entitled "Employee Prob-president told two of the laid-off employees that they lems." This section sets forth a two-step procedure,would not be recalled to work because they engaged in which the employee is encouraged to utilize in order toprotected concerted activities. Respondent's answer get "a cause of dissatisfaction ...off your chest." Brief-denies the allegations of unfair labor practices alleged in ly, the employee is invited to orally discuss the problemthe complaint. with his immediate supervisor. Upon receiving an answerUpon the entire record in the case, including my ob- 3 days later, if the employee is still dissatisfied, he mayservation of the witnesses and consideration of the briefs, take the matter up with his supervisor's superior, andI make the following: obtain a decision within 3 days.Page 25 of the handbook contains a section entitledFINDINGS OF FACT "Grievance Committee," which states:1. JURISDICTION L & M Radiator, Inc. has a Grievance Commit-The complaint alleges, and the amended answer admits tee, selected by the employees, which constitutes athat, at all times material herein, Respondent is a Minne- Union.sota corporation with an office and place of business in The meetings are held on the first Thursday ofHibbing, Minnesota, where it is engaged in the manufac- each month between the hours of 3:00 and 4:00ture and nonretail sale and distribution of radiators and P.M. in the employees' lunchroom.related products. Only Respondent's Hibbing, Minnesota, These meetings give you, the employee, the op-facility is involved in this proceeding. During the 12- portunity to voice grievances or make suggestionsregarding working conditions. A committee, electedIHereafter, all dates are in 1979 unless otherwise specified. by the employees, will submit these problems to L & M RADIATOR, INC. 143management within a few days of the Grievance Odegaard, while John Martin defended Turin, statingMeeting. that he thought Turin was a good foreman. Then Chis-holm asked if they thought all of the foremen should beJacqueline Johnson was hired by Respondent on May fired, and, after a period of silence, Johnson said that the6, 1975. For the first 1-1/2 years of her employment she purpose of the meeting was not to have anyone fired, butworked in the tubemaking area as a tube machine opera- to make Chisholm aware of what was happening in thetor. Thereafter, she moved to the platemaking area shop, in order to resolve their problems and get alongwhere she worked on header sheets until permanently better with the foremen. Johnson, Roberts, and Carterlaid off on October 23. During slow periods at the Com- were the only employees who raised specific complaints.pany, she also performed work in the assembly area. At Then the subject was changed to other problems of thethe time of her termination Johnson had worked in the shop engineering, and questions about the equipment,plate department longer than any other employee except after which the meeting ended.Sandra Roberts. Roberts was hired on May 3, 1974, andalso worked on the tube machine for 9 months before C. Jacqueline Johnsonmoving to the plate department where she remained untilher permanent layoff on October 24. Ruby Carter On Monday, March 12, Johnson reported to workbecame employed by the Company on May 8, 1975, and about 4 p.m. following a medical checkup at an outsideworked on the tube machine during the entire period of clinic. Sometime previously Johnson had been awayher employment with Respondent, except briefly from from work for 7 months after having a hysterectomy, re-December 1975 to June 1976, when she worked in the turning only when released by the doctor. On this partic-office. Thus, Carter was the Company's most experi- ular day the medical appointment lasted an hour longerenced tube machine operator. than expected, and Johnson was I hour later than her es-timate. Upon her arrival she was informed by employeeB. The Events Surrounding the March 8 Meeting Gary Fairchild that Alex Chisholm wanted to see herUndisputed and credited testimony by the three above- about her attendance. Remembering the March 8 meet-named employees reveals that on an unspecified date ing, Johnson became afraid and nervous, obtained per-about the first of March, Ruby Carter placed a sugges- mission to take the remainder of the day off as a vacationtion in the Company's suggestion box, recommending day, and went home. However, later that evening,that management hold a special meeting with the em- having composed herself, she telephoned Chisholm at hisployees to resolve difficulties which had arisen between home. Chisholm stated that he had paged both Rubythe employees and Foremen Tom Turin and Fred Ode- Carter and Johnson, and found neither of them there. Hegaard. Pursuant to this request, Company President Alex said he had pulled Johnson's attendance record, whichChisholm met with both shifts in the plant lunchroom at he stated was terrible. Johnson answered that she would3 p.m. on March 8. Immediately prior to this meeting come in the next morning and discuss this matter withJohnson, Carter, and Roberts met briefly with Produc- him, and Chisholm agreed. Next, Johnson called Hock-tion Manager James Hocking in Johnson's work area, ing, told him what had happened, and solicited his sup-and told Hocking about the problems with the foremen port. After promising to defend her, Hocking stated hewhich they intended to raise during the lunchroom meet- was sorry, and had not expected the meeting to go thating. Hocking encouraged the three workers not to be way.afraid to speak out, assuring them that Chisholm would The following morning Chisholm and Johnson metlisten to them as he had in the past.' alone in Chisholm's office. Chisholm had Johnson's at-The meeting in the lunchroom began with Johnson, tendance record brought in, and Johnson asked how itwho was a member of the official employee grievance had been scored. Chisholm stated that it had beencommittee, asking Chisholm what had happened to the brought on the surface by the March 8 meeting, follow-Company's open door policy. When Chisholm asked ing which one of the foremen told Chisholm that Carterwhat she meant, Johnson answered that apparently there and Johnson would not know what was going on abouthad been some communication breakdown, and that something they should do, because they had never donesome of the employees felt they could no longer go over anything. Johnson then defended her attendance record,a foreman's head. Then Carter related a specific example, insisting that the absences had been excused. She said shedescribing how Foreman Tom Turin became angry and had been out 7 straight months for surgery, under thegrabbed her arm after Carter had contacted Hocking care of a doctor, and that two other times she had beenabout her malfunctioning machine when her complaints in the hospital, once for an on-the-job injury, and an-to Turin had been ignored. Then Sandra Roberts de- other time for bronchitis following a physical by thescribed how, in her opinion, Fred Odegaard had lied to Company's doctor. On other occasions, Johnson stated,her about her scheduled workdays, and an incident in she had always obtained permission from her foreman towhich Turin lost his temper, shouted at her, and swore leave the plant. At this point Chisholm exploded, statingat her husband when he protested Turin's conduct. that he was not running a "goddamned nursing home,"Employee Gary Fairchild then spoke up in confirma- and if he were he would fire everybody and hire all part-tion of the three women's accusations of verbal abuse by time help, which would be cheaper because he wouldnot have to pay the benefits. Johnson tried to explainsHocking corroborated Johnson's account of the premeeting discus- that apathy was developing in the shop because the em-sion. ployees did not know to whom they could talk. She said 144 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat if enough apathy developed, the people "weren't "Well, what it comes down to, then, is a personal ven-going to bust their-for them ...." Johnson also point- detta." Chisholm responded, "If you wish." Johnsoned out that some of the time she had missed, she had then asked if the layoff were going to be permanent ormade up by either staying later or working on Saturdays. temporary, and Chisholm stated that she could considerThen Chisholm asked if Johnson, Roberts, and Carter it permanent, but that the Company had a policy not towere the only ones that had any "b-" to speak about hire anyone for 90 days. Johnson asked for a layoff slip,their grievances, and Johnson answered that they were and Chisholm promised to provide her with one. Thenthe only ones with "b-" in the Company. Then the dis- she left.cussion turned to some of the Company's equipment. Although Johnson had subsequent contacts with theJohnson asked if it were going to be possible to get an Company, she never received the layoff slip. On JanuaryNC punch for the plate area. Chisholm said that the 31, 1980, Johnson went to the plant to seek reemploy-Company could not afford it at that time. Johnson insist- ment because the 90-day period mentioned by Chisholmed that it was needed, and the discussion ended with an in her exit interview had just passed. She was accompa-angry Chisholm stating it was his "goddamned compa- nied by Ruby Carter, who had also been laid off, as de-ny" and he would run it the way he wanted. He said scribed elsewhere in this Decision. They met with Chis-that Johnson's attendance was being monitored, and she holm alone in his office. After reminding him that 90would be terminated if there were any more bad attend- days had passed, Johnson asked if they were going to beance. Shortly thereafter that same day, Johnson received rehired. Chisholm said the Company had no intention ofa written warning stating that her attendance was "very rehiring them. Carter asked why, and Chisholm an-poor," and "that in the future you will be very closely swered that they were not happy working there andmonitored, and if you continue to miss work you will bewere always complaining. Carter commented that mostdiscTherea fter, b etween March 13 and her layoff on cto- of her complaints had to do with safety issues, citing anThereafter, between March 13 and her layoff on Octo- incident involving spray painting about 2 days before herber 23, Johnson missed only 3 days of work. Each was layoff. Chisholm retorted, "You didn't see any bodiesfor medical reasons, and each was excused. On one occa- lying at that point, did you?" Then Johnson pressedsion during the summer, while working at a drill press in Ig at that pin for t he real reason fo r their layoffs,the shop, Chisholm approached Johnson and compli- Chisholm once again for the real reason for their layoffs,the shop, Chisholm approached Johnson and compli- and Chisholm stated that they had viciously attacked themented her on her attendance.On October 23 Fred Odegaard called Johnson to his foreman. He also said Carter had attacked him, "Johnsonoffice and told her she was going to be laid off. He said and Carter were the two biggest bitchers in the Compa-work was slow, and the Company had seven more em- ny," and he would get rid of anybody who was a pain inployees than the year before. Therefore, he said, four the "a-." Then Carter said that she thought Chisholmpeople were going to be laid off. The other employees would want to be aware of the problems in the shop, buthe named were Ruby Carter, Sandra Roberts, and Bob Chisholm concluded the interview by reiterating thatOlsen. Johnson asked why they were not going by se- they were not happy there and should go to the minesniority, and Odegaard responded Respondent was doing where maybe they would be treated better.it by departments. She asked how the decision was Carter corroborated Johnson's version of this conver-made, and Odegaard stated he did not know since the sation, recalling specifically that Chisholm became angryfront office did not tell him. He said the layoff was going and threw his pencil on the desk when Carter attemptedto be temporary until things picked up, but he did not to explain that there were things in the plant he shouldknow what the duration of the layoff would be. Johnson know about, in response to Chisholm's statement that theasked why she was chosen, and why Respondent was two women were not happy there. She also specificallylaying off the older ones. Odegaard simply answered that remembered Chisholm stating that "they were the twoRespondent was going by departments, not the overall biggest bitchers in the Company," and that he had to getshop. Johnson's attendance or production was not men- rid of people who were a pain in the "a-." Chisholmtioned during the interview. did not deny making these remarks, which I find violat-Later in the day, about 5 p.m., Johnson decided to ed Section 8(a)(1) of the Act as alleged in paragraph 4 ofconfront Chisholm about her layoff. She went to Chis- the complaint.holm's office, where she spoke to him alone. She saidthat she wanted to know how he arrived at the decisions D. Ruby Carter and Sandra Robertsto lay off the selected employees. Chisholm stated that Prior to the March 8 meeting Carter had never re-he, Dick Braun, Jim Hocking, and Fred Odegaard had ceived a written warning. She had received one verbalmade the decisions, and "felt these were the people that warning from Foreman Fred Odegaard in 1977. Likethe Company could do without the best." Johnson asked Johnson, Carter received a written warning on Marchif her attendance had been bad, and Chisholm responded 13, following an interview in Chisholm's office. Duringthat it had been good since the March 8 meeting. She their brief discussion Carter noted she had been sick andthen asked if her production or work had failed. Chis- under the care of a doctor, but would try to improve.holm said no, it had been good. Then Johnson said, Chisholm stated he was sympathetic about her familyand health problems, but her attendance would be moni-I Johnson had received one prior written warning, a "pink slip," given tored very carefully thereafter, and if it continued toto a group of employees for horseplay when they "threw the foreman inthe tank." There is no contention that this incident was in any way con- falter, she would have to be terminated. The writtensidered with respect to Johnson's subsequent termination. warning described her attendance record as "horren- L & M RADIATOR, INC. 145dous," and stated she would "be monitored extremely parently Johnson's and Carter's attendance records hadclosely in the future and will be let go if you continue to been bad throughout their employment at the Company,miss work, regardless of the excuse." but that over the last 5 to 7 years Production ManagerThereafter, Carter's attendance improved. In July, Hocking had not put anything in their files in writing re-Chisholm approached Carter at her job in the platemak- fleeting this. Chisholm also conceded that Johnson's anding department, and congratulated her on that improve- Carter's attendance records improved after their writtenment. Nothing else of significance transpired until a few warnings were issued on March 13, and that he "coulddays before Carter was laid off. On that occasion Carter have" commended Johnson about her improvement. Fi-stopped working and went to Chisholm to protest spray nally, Chisholm conceded that it was Johnson's andpaint fumes, which were making Carter and other em- Carter's complaints about the foremen and his discussionployees sick. Carter put her arm around Chisholm's waist with the foremen about those complaints that promptedand asked if there were something he could do. Chis- him to examine their attendance records.holm sharply retorted, "If you don't like it, find yourself In Wright Line, a Division of Wright Line, Inc., 251another job," and walked away. Two days later, on Oc- NLRB 1083 (1980), the Board stated:tober 24, Carter was laid off. At that time she was calledto Jim Hocking's office by Fred Odegaard. Sandra Rob- [W]e shall henceforth employ the following causa-erts also attended the same exit interview and was laid tion test in all cases alleging violation of Sectionoff at the same time. Roberts had received no prior 8(a)(3) or violations of Section 8(a)(I) turning onwarnings of any kind. Carter and Roberts asked why employer motivation. First, we shall require that thethey had been selected for layoff. Hocking responded General Counsel make a prima facie showing suffi-that the decision had come from the "front office," and cient to support the inference that protected con-that he, Odegaard, and Turin had nothing to do with the duct was a "motivating factor" in the employer'schoices. He said there was a lack of work, Respondent decision. Once this is established, the burden willhad to get rid of four people, and he could not tell them shift to the employer to demonstrate that the samewhy or when they would be called back.' action would have taken place even in the absenceE. Respondent's Defense, Discussion, and Concluding of the protected conduct.Findings Counsel for the General Counsel's prima facie case has,Respondent contends that the October layoff originat- in my view, been clearly established. Indeed, Respondented with Chisholm's sudden decision that the Company not only failed to contradict the General Counsel's evi-had too many employees. Chisholm testified that he per- dence, but, moreover, corroborated it in many instancessonally decided upon the selection of Johnson and Carter through the testimony of Respondent's president, Alexbased on a review of their "horrendous attendance re- Chisholm. Thus, it is established that Johnson, Roberts,cords." Although Chisholm claimed his examination of and Carter, who had never before been warned aboutthe two employees' records was part of an overall either poor attendance or low production, provokedreview of a number of employees' files, of which John- Company President Chisholm by voicing their griev-son and Carter were the worst offenders, Chisholm was ances against their foremen in a meeting called for thatunable to remember the names of any other employees purpose pursuant to Respondent's established suggestionreviewed or warned. Chisholm also testified that Roberts system. It is conceded that immediately thereafter thiswas not selected for layoff on the basis of her attendance activity prompted Chisholm to review Johnson's andrecord, but because of her production, although he ad- Carter's personnel files resulting in the issuance of writ-mitted that she had never been warned about her alleged ten warnings for attendance. Thereafter their attendancedeficiencies, and that he did not know what the problem improved, but nonetheless they were selected for layoff.was concerning her production. Chisholm stated that ap- In a postdischarge conversation Chisholm told them thatthey were the two worst "bitchers" in the plant. Rob-4Nothing in Hocking's testimony disputed the employees' account of erts, the third employee to complain at the March 8their exit interview. Hocking testified that the foremen normally adminis- meeting, received no warnings at all before her layoff fortered the Employer's policies concerning absenteeism and discipline, and insufficient production, a condition which Chisholm wasthat Chisholm's participation in this area of plant administration was notcustomary. He testified he first learned there was going to be a layoff on unable to describe in detail, and for which she never pro-the day the initial layoff occurred, when Odegaard called him to Dick vided any statistical support. Under all these circum-Braun's office where Chisholm announced that Respondent was going to stances there can be little question but that the Generallay off Jacqueline Johnson, Sandra and Dennis Roberts, and Ruby Counsel has established a prima facie case of discrimina-Carter. Chisholm instructed Odegaard and Hocking to select a fifth em-ployee for layoff, and Respondent picked Bob Olsen. Later, Hocking and tion against employees for engaging in protected con-Odegaard persuaded Chisholm not to include Dennis Roberts. At this certed activities by protesting about their working condi-point in his testimony Hocking's memory failed quite suddenly, and he tions to their employer. Under the test enunciated by thecould remember nothing further, in response to counsel for the General Board in Wright Line, the burden shifts to Respondent toCounsel's questions, about Chisholm's reasons for selecting the four laid-off employees. From carefully listening to his testimony and observing prove that Johnson and Carter would have been laid offhis demeanor, I can only conclude that for some reason Hocking was in any event because of their absentee records, and thatvery uncomfortable at being called as a witness for the General Counsel Roberts would have been released because of her pro-and was afraid of displeasing his former Employer. In my view, howev- duction. I find that Respondent has failed to meet itser, this factor is an insufficient basis on which to discredit his earlier testi-mony supporting that of the alleged discriminatees, and, therefore, since burden. Aside from Alex Chisholm's testimony, whencontradictory testimony is absent, he is credited. called as a witness by counsel for the General Counsel 146 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpursuant to Rule 611(c) of the Federal Rules, Respond- THE REMEDYent's entire defense consisted of documentary evidence inthe form of Johnson's, Carter's, and Roberts' attendance Having found that Respondent has engaged in and isrefords, the names and classifications of employees from engaging in certain unfair labor practices, I find it neces-records, the names and classifications of employees fromJanuary 1978 to January 1980 showing employees laid sary to order that Respondent cease and desist therefromoff anuary 1978 to Januayees hired, and financiag employees laid and take certain affirmative action designed to effectuateoff and new employees hired, and financial and sales dataduring this period. Not only does this material fail toHaving discriminatorily laid off Jackie Johnson, Rubycarry the day for Respondent, in the face of the strong Carter, and Sandra Roberts, I find it necessary to orderCarter, and Sandra Roberts, I find it necessary to orderuncontradicted evidence of discrimination presented byondent offer them immediate and full reinstate-the General Counsel, but also certain aspects of this ma- mentment with backpay computed on a quarterly basis, plusterial tend to support rather than refute the General interest as prescribed in F W. Woolworth Company, 90interest as prescribed in F. W. Woolwort h Company, 90Counsel's case. Thus, for example, Sandra Roberts' at- NLRB 289 (1950), and Florida Steel Corporation, 231tendance record is included as an exhibit, despite the fact NLRB 651(1977).that Chisholm testified that attendance had nothing to do I shall also order Respondent to post an appropriatewith Roberts' selection for layoff. These documents alsoreveal that over the period outlined the only layoffs curred.which occurred were those of Johnson, Carter, Roberts, Upon the foregoing findings of fact, conclusions ofand Olsen in October. Not one scintilla of evidence was law, and the entire rgoing findings of fa ct, conclusions oflaw, and the entire record, and pursuant to Section 10(c)offered by Respondent to show that Johnson, Carter, of the Act, I hereby issue the following recommended:and Roberts, respectively, would have been laid off forpoor attendance or poor production irrespective of their ORDER6protected activities. Furthermore, Respondent did noteven succeed in proving that, absent the events sur- The Respondent, L & M Radiator, Inc., Hibbing, Min-rounding the March 8 meeting, there would even have nesota, its officers, agents, successors, and assigns, shall:been a layoff. Undisputed testimony by Carter, Johnson, 1. Cease and desist from:Roberts, and other employee witnesses clearly demon- (a) Laying off or otherwise discriminating againststrated that in times past, when slow periods had oc- Jackie Johnson, Ruby Carter, Sandra Roberts, or anycurred, Respondent normally kept its employees working other employee for the purpose of discouraging employ-at whatever odd jobs could be found around the plant. ees from engaging in protected concerted activities forSome of the other long service employees who testified their mutual aid or protection.could not remember when there had been a previous (b) Threatening employees that they will not be re-layoff in the plant. Finally, employees Ronald Hendrick- called to employment from layoff because they engagedson and Rick Norenberg remembered Chisholm telling in protected concerted activities with other employeesthem that Ruby Carter had attacked him. for their mutual aid or protection.Since there is a total absence of evidence that Roberts' (c) In any like or related manner interfering with, re-selection for layoff was motivated by deficient produc- straining, or coercing employees in the exercise of theirtion, I find this reason, advanced by Respondent, to be rights to self-organization, to form, join, or assist laborfalse. Since no other reason has been advanced or proven organizations, to bargain collectively through representa-by Respondent with respect to Roberts, the General tives of their own choosing, and to engage in other pro-Counsel's evidence stands unrefuted. With respect to tected concerted activities for the purposes of collectiveJohnson and Carter, Respondent has failed to come for- bargaining or other mutual aid or protection, or to re-ward with evidence to prove, under the circumstances frain from any and all such activities, except to thepresented, that Johnson and Carter would have been dis- extent that such right may be affected by an agreementcharged for excessive absenteeism. Instead, the evidence requiring membership in a labor organization as a condi-considered as a whole clearly shows that Company tion of employment, as authorized in Section 8(a)(3) ofPresident Alex Chisholm seized upon Johnson's and the Act, as amended.Carter's absentee records as a pretext for eliminating em- 2. Take the following affirmative action designed to ef-ployee activists from Respondent's plant. I find and con- fectuate the policies of the Act:elude that Respondent violated Section 8(a)(1) of the Act (a) Offer Jackie Johnson, Ruby Carter, and Sandrawhen it laid off Jacqueline Johnson, Sandra Roberts, and Roberts immediate and full reinstatement to their formerRuby Carter. positions or, if such positions no longer exist, to a sub-stantially equivalent position, without prejudice to theirCONCLUSIONS OF LAW seniority or other rights and privileges, and make themwhole for any loss of earnings, in the manner set forth ini. Respondent is an employer engaged in commerce the section of this Decision entitled "The Remedy."within the meaning of Section 2(2), (6), and (7) of theAct. s See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).2. By laying off Jackie Johnson on October 23, and ' In the event no exceptions are filed as provided by Sec. 102.46 of theRuby Carter and Sandra Roberts on October 24, and by Rules and Regulations of the National Labor Relations Board, the find-telling employees that they would not be recalled be- ings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andcause they engaged in protected concerted activities, Re- become its findings, conclusions, and Order, and all objections theretospondent violated Section 8(aX)(1) of the Act. shall be deemed waived for all purposes. L & M RADIATOR, INC. 147(b) Preserve and, upon request, make available to the notice, on forms provided by the Regional Director forBoard or its agents, for examination and copying, all Region 18, after being signed by an authorized repre-payroll records and reports, social security payment re- sentative of Respondent, shall be posted by Respondentcords, timecards, personnel records and reports, and all immediately upon receipt thereof, and be maintained byother records necessary to analyze the amount of back- it for 60 consecutive days thereafter, in conspicuouspay due under the terms of this Order. places, including all places where notices to employees(c) Post at its facility at Hibbing, Minnesota, copies of are customarily posted. Reasonable steps shall be takenthe attached notice marked "Appendix."7Copies of the by Respondent to insure that said notices are not altered,defaced, or covered by any other material.In the event that this Order is enforced by a Judgment of a United (d) Notify the Regional Director for Region 18, inStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu- wrting, withi 20 days from the date of this Order, whatant to a Judgment of the United States Court of Appeals Enforcing an steps Respondent has taken to comply herewith.Order of the National Labor Relations Board."